Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application is a continuation of U.S. Patent Application No. 15/762,089, filed on March 21, 2018, which is a § 371 national phase of International Application No. PCT/GB2016/053319, filed on October 25, 2016, which claims the benefit of United Kingdom Application No. 1518911.1, filed on October 26, 2015 that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 09/10/2019 is acknowledged.  Claims 1, 4, 6-9, 13, 15, 18, 22, 24-26, 29, 32, 34, 36, 38-39, 48 and 50-51 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections 
Claims 36, 38-39, 48 and 50-51 are objected to for the following informalities:
Claims 36, 38-39, 48 and 50-51 are objected to as being dependent upon a rejected claim.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheng et al. “Cheng” (J. Neuroscience, 2002, 22(10):3977-3986).
The claim is directed to a genetic construct comprising a promoter operably linked to a first coding sequence, which encodes the tyrosine kinase receptor B (TrkB), and a second coding sequence, which encodes an agonist of the TrkB receptor.
	Regarding claims 1 and 2, Cheng discloses a genetic construct comprising a first coding sequence, which encodes the tyrosine kinase receptor B (TrkB), i.e. 'a recombinant AAV vector containing a c-myc-tagged full-length rat TrkB gene under control of the CMV promoter which was used to determine its effect on retinal ganglion cell (RGC) survival in vivo (cf. D1: p. 3978, left-hand side column, second full paragraph - p. 3979, Fig. 2, 3, Table 1). It was found that '... AAV.TrkB supported the survival of 27% of RGCs compared with 9.6% neuronal survival induced by the control virus at 2 weeks after injury’. Moreover, when combined with a single intravitreal injection of BDNF protein at the time of axotomy, AAV.TrkB treatment could potentiate RGC survival. It was moreover clear that 'this effect, 
Cheng differs from the genetic construct of the present invention in that it does not explicitly teach a “a second coding sequence, which encodes an agonist of the TrkB receptor”. 
Cheng, however, teaches the synergistic effect observed upon combined administration of AAV.TrkB and BDNF (p. 3984, second column second Para. to p. 3985 first column).  One of ordinary skill in the art would have been motivated to generate the construct of Cheng, whereby the construct comprises a second codning sequence comprising an agonist of TrkB receptor such as BDNF as taught by Cheng.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge that Cheng explicitly discloses a synergistic effect observed upon combined administration of AAV.TrkB and BDNF (p. 3984, second column second Para. to p. 3985 first column) and a skilled artisan would readily consider one vector since co-expression of both transgenes warrants co-localization of both proteins and its interaction.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 4, 6-9, 13, 15, 18, 22, 24-26, 29, 32 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10342880.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive in scope and species with one another.
The claims of the present invention are directed to a genetic construct comprising a promoter operably linked to a first coding sequence, which encodes the tyrosine kinase receptor B (TrkB), and a second coding sequence, which encodes an agonist of the TrkB receptor.
The patented claims are directed to
1. A recombinant vector comprising a genetic construct comprising a promoter operably linked to a first coding sequence, which encodes the tyrosine kinase receptor B (TrkB), and a second coding sequence, which encodes an agonist of the TrkB receptor, wherein the agonist is mature BDNF or mature NT-4, wherein the second coding sequence comprises a nucleotide sequence encoding a signal peptide which boosts secretion of the agonist of the TrkB receptor, and wherein the genetic construct comprises a spacer sequence disposed between the first and second coding sequences, which spacer sequence encodes a peptide spacer that is configured to be digested to thereby produce the TrkB receptor and agonist as separate molecules.


2. A recombinant vector according to claim 1, wherein the promoter is the human synapsin I (SYN I) promoter or the CAG promoter.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10342880 discloses a genetic construct of instant claim 3, wherein the promoter is the human synapsin I (SYN I) promoter or the CAG.

3. A recombinant vector according to claim 1, wherein the spacer sequence comprises and encodes a viral peptide spacer sequence, optionally a viral 2A peptide spacer sequence.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10342880 discloses a genetic construct of instant claim 6, wherein the genetic construct comprises a spacer sequence disposed between the first and second coding sequences, which spacer sequence encodes a peptide spacer that is configured to be digested to thereby produce the TrkB receptor and agonist as separate molecules.

4. A recombinant vector according to claim 1, wherein the peptide spacer sequence comprises: (i) an amino acid sequence substantially as set out in SEQ ID NO. 4, or a fragment or variant with at least 65% sequence identity to SEQ ID No: 4; or (ii) an amino acid sequence substantially as set out in SEQ ID NO. 6, or a fragment or variant with at least 65% sequence identity to SEQ ID No: 6; or (iii) an amino acid sequence substantially as set out in SEQ ID NO. 8, or a fragment or variant with at least 65% sequence identity to SEQ ID No: 8.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10342880 discloses a genetic construct of instant claim 7, having SEQ ID NOs. 4, 6 and 8.

5. A recombinant vector according to claim 1, wherein the spacer sequence comprises: (i) a nucleotide sequence substantially as set out in SEQ ID NO.5, or a fragment or variant with at least 65% sequence identity to SEQ ID No: 5; or (ii) a nucleotide sequence substantially as set out in SEQ ID NO. 7, or a fragment or variant with at least 65% sequence identity to SEQ ID No: 7.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10342880 discloses a genetic construct of instant claim 9, whereby the space sequence comprises one of SEQ ID NOs. 5 and 7.

6. A recombinant vector according to claim 1, wherein the first coding sequence comprises a nucleotide sequence encoding the human canonical isoform of TrkB, wherein the canonical isoform of TrkB comprises an amino acid sequence as set out in SEQ ID NO. 9, or a fragment or variant with at least 65% sequence identity to SEQ ID No: 9.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10342880 discloses a genetic construct of instant claim 13, whereby the first coding sequence comprises an amino acid sequence of SEQ ID NO. 9.

7. A recombinant vector according to claim 1, wherein the first coding sequence comprises a nucleotide sequence substantially as set out in SEQ ID NO. 10, or a fragment or variant with at least 65% sequence identity to SEQ ID No: 10.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10342880 discloses a genetic construct of instant claim 13, whereby the first coding sequence comprises an nucleic acid sequence of SEQ ID NO. 10.

8. A recombinant vector according to claim 1, wherein the first coding sequence comprises a nucleotide sequence which encodes isoform 4 of TrkB, and wherein isoform 4 of TrkB comprises an amino acid sequence substantially as set out in SEQ ID NO. 11, or a fragment or variant with at least 65% sequence identity to SEQ ID No: 11.


9. A recombinant vector according to claim 1, wherein the first coding sequence comprises a nucleotide sequence substantially as set out in SEQ ID NO. 12, or a fragment or variant with at least 65% sequence identity to SEQ ID No: 12.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10342880 discloses a genetic construct of instant claim 15, whereby the first coding sequence comprises a nucleic acid sequence of SEQ ID NO. 12.

10. A recombinant vector according to claim 1, wherein the first coding sequence comprises an amino acid sequence as set out in SEQ ID NO: 9, wherein one or more tyrosine residue at position 516, 701, 705, 706 and/or 816 of SEQ ID No: 9 is modified to a different amino acid residue, optionally wherein each tyrosine residue is modified to a glutamic acid.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10342880 discloses a genetic construct of instant claim 18, wherein the first coding sequence comprises a nucleotide sequence encoding a mutant form of TrkB receptor, wherein one or more tyrosine residue at position 516, 701, 705, 706 and/or 816 of SEQ ID No: 9 is modified or mutated.

11. A recombinant vector according to claim 10, wherein the modified form of the TrkB receptor comprises an amino acid sequence substantially as set out in SEQ ID NO. 13, or a fragment or variant with at least 65% sequence identity to SEQ ID No: 13.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10342880 discloses a genetic construct of instant claim 22, wherein the modified form of the TrkB receptor comprises an amino acid sequence substantially as set out in SEQ ID NO. 13.

12. A recombinant vector according to claim 1, wherein the second coding sequence encodes neurotrophin-4 (NT-4), which comprises an amino acid sequence substantially as set out in SEQ ID NO: 49 or 55, or a fragment or variant with at least 65% sequence identity to SEQ ID No: 49 or 55, and/or the second coding sequence comprises a nucleotide sequence substantially as set out in SEQ ID No: 50 or 56, or a fragment or variant with at least 65% sequence identity to SEQ ID No: 50 to 56.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10342880 discloses a genetic construct of instant claims 24 and 25, wherein the second coding sequence encodes an agonist of the TrkB receptor of NT-4, which comprises an amino acid sequence substantially as set out in SEQ ID NO: 49 or 55, or a fragment or variant thereof, and/or the second coding sequence comprises a nucleotide sequence substantially as set out in SEQ ID No: 50 or 56, or a fragment or variant thereof.

13. A recombinant vector according to claim 1, wherein the second coding sequence comprises a nucleotide sequence which encodes mature BDNF comprising an amino acid sequence substantially as set out in SEQ ID NO. 18, or a fragment or variant with at least 65% sequence identity to SEQ ID No: 18.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10342880 discloses a genetic construct of instant claim 29, wherein the second coding sequence comprises a nucleotide sequence which encodes mature BDNF, and/or wherein mature BDNF comprises an amino acid sequence substantially as set out in SEQ ID NO. 18.

14. A recombinant vector according to claim 1, wherein the second coding sequence comprises a nucleotide sequence substantially as set out in SEQ ID NO. 19, or a fragment or variant with at least 65% sequence identity to SEQ ID No: 19.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10342880 discloses a genetic construct of instant claim 29, wherein the second coding sequence comprises a nucleotide sequence which encodes mature BDNF, and/or wherein mature BDNF comprises a nucleic acid sequence substantially as set out in SEQ ID NO. 19.


15. A recombinant vector according to claim 1, wherein the second coding sequence comprises a nucleotide sequence encoding a signal peptide for the agonist of the TrkB receptor, optionally a signal peptide for BDNF.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10342880 discloses a genetic construct of instant claim 32, wherein the second coding sequence comprises a nucleotide sequence encoding a signal peptide for the agonist of the TrkB receptor, a signal peptide for BDNF.


16. A recombinant vector according to claim 15, wherein the nucleotide sequence encodes the canonical signal peptide for BDNF, wherein the second coding sequence comprises a nucleotide sequence which encodes a signal peptide comprising an amino acid sequence as set out in SEQ ID NO. 20, or a fragment or variant with at least 65% sequence identity to SEQ ID No: 20.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10342880 discloses a genetic construct of instant claim 34, wherein the second coding sequence comprises a nucleotide sequence which encodes a signal peptide comprising an amino acid sequence substantially as set out in SEQ ID NO. 20.
Moreover, The MPEP states “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

	
Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648